DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 4 is objected to because of the following informalities: “sisth lens” should be read as “sixth lens”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 9-14, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (2011/0164324).

Regarding claim 1, Okumura discloses a wide-angle lens assembly (Figure 5), in sequence from an object side (left hand side of Figure 5) to an image side (right hand side of Figure 5) along an optical axis (line depicted going through center of LA, zoom lens), comprising: a first lens which is a meniscus lens with refractive power (G1, first negative lens; [0081]); a second lens which is a meniscus lens with refractive power (G2, second negative lens; [0081]); a third lens with refractive power (G3, third negative lens), which includes a concave surface facing the object side (Figure 5 and [0104] teach a concave object side surface of G3, third negative lens); a fourth lens with positive refractive power (G4, fourth positive lens), which includes a convex surface facing the image side (Figure 5 and [0104] teach a convex image side surface of G4, fourth positive lens); a fifth lens with refractive power (G5, fifth negative lens); a sixth lens which is a biconvex lens with positive refractive power (G6, sixth positive lens; Figure 5 and [0104] teach a biconvex G6, sixth positive lens); a seventh lens with refractive power (G7, seventh negative lens); an eighth lens with positive refractive power (G8, eighth positive lens); and a ninth lens with positive refractive power (G9, ninth positive lens).

Regarding claim 2, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the wide- angle lens assembly satisfies: Vd.sub.2>30; wherein Vd.sub.2 is an Abbe number of the second lens ([0104] teaches G2, second negative lens, to have an Abbe number of 46.6).



Regarding claim 10, Okumura discloses the wide-angle lens assembly as claimed in claim 1, further comprising a stop disposed between the fifth lens and the seventh lens (Figure 5 and [0104] teach SP, stop, to be between G5 and G7).

Regarding claim 11, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the first lens is with negative refractive power (G1, first negative lens; [0081]), and further comprises a convex surface facing the object side and a concave surface facing the image side (Figure 5, [0081, 0104]).

Regarding claim 12, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the second lens is with negative refractive power (G2, second negative lens; [0081]), and further comprises a convex surface facing the object side and a concave surface facing the image side (Figure 5, [0081, 0104]).

Regarding claim 13, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the third lens is with negative refractive power (G3, third 

Regarding claim 14, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the fourth lens further comprises a convex surface facing the object side (G4, fourth positive lens, Figure 5, [0104]).

Regarding claim 16, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the seventh lens is a biconcave lens (G7, seventh negative lens, Figure 5, [0104]) with negative refractive power (G7, seventh negative lens).

Regarding claim 17, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the eighth lens is a biconvex lens (G8, eighth positive lens, Figure 5, [0104]).

Regarding claim 18, Okumura discloses the wide-angle lens assembly as claimed in claim 1, wherein the ninth lens is a biconvex lens (G9, ninth positive lens, Figure 5, [0104]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugita (2019/0004296).


Regarding claim 2, Sugita discloses the wide-angle lens assembly as claimed in claim 1, wherein the wide- angle lens assembly satisfies: Vd.sub.2>30; wherein Vd.sub.2 is an Abbe number of the second lens ([0076] teaches an Abbe number for lens with surfaces 3, 4, to be 37.2).

Regarding claim 3, Sugita discloses the wide-angle lens assembly as claimed in claim 2, wherein the wide-angle lens assembly satisfies: 19. 5<Vd.sub.2/Nd.sub.2<22.5; .

Claims 1, 4-6, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jiang et al. (2019/0204569).

Regarding claim 1, Jiang discloses a wide-angle lens assembly (Figure 16), in sequence from an object side (left hand side of Figure 16) to an image side (right hand side of Figure 16) along an optical axis (12, optical axis), comprising: a first lens which is a meniscus lens with refractive power (L1, first lens; [0050]); a second lens which is a meniscus lens with refractive power (L2, second lens; [0050]); a third lens with refractive power (L3, third lens; [0050]), which includes a concave surface facing the object side (S5, surface; Figure 16 and Table 10 teach S5 to be concave); a fourth lens with positive refractive power (L4, fourth lens; [0050]), which includes a convex surface facing the image side (S8, surface; Figure 16 and Table 10 teach S8 to be convex); a fifth lens with refractive power (L5, fifth lens; [0050]); a sixth lens which is a biconvex lens with positive refractive power (L6, sixth lens; [0050]; Figure 16 and Table 10 depict L6, sixth lens, to be biconvex); a seventh lens with refractive power (L7, seventh lens; [0050]); an eighth lens with positive refractive power (L8, eighth lens; [0050]); and a ninth lens with positive refractive power (L9, ninth lens; [0050]).



Regarding claim 5, Jiang discloses the wide-angle lens assembly as claimed in claim 4, further comprising a stop disposed between the fifth lens and the seventh lens (14, aperture stop, is disposed between L5, fifth lens, and L7, seventh lens).

Regarding claim 6, Jiang discloses the wide-angle lens assembly as claimed in claim 1, wherein the wide-angle lens assembly satisfies: 1.55<TTL/R.sub.11<1.75; wherein TTL is an interval from an object side surface of the first lens to the image plane along the optical axis and R.sub.11 is a radius of curvature of an object side surface of the first lens (Table 10 teaches TTL to be 27.8 and S1 to have a radius of curvature of 17.0; the values in the expression yield 1.63, which falls within the claimed range).

Regarding claim 19, Jiang discloses a wide-angle lens assembly (Figure 16), in sequence from an object side (left hand side of Figure 16) to an image side (right hand side of Figure 16) along an optical axis (12, optical axis), comprising: a first lens which is a meniscus lens with refractive power (L1, first lens; [0050]); a second lens which is a meniscus lens with refractive power (L2, second lens; [0050]); a third lens with refractive power (L3, third lens; [0050]), which includes a concave surface facing the object side (S5, surface; Figure 16 and Table 10 teach S5 to be concave); a fourth lens with .

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura (2012/0013996), henceforth referred to as Okumura ‘996.

Regarding claim 1, Okumura ‘996 discloses a wide-angle lens assembly (Figure 1), in sequence from an object side (left hand side of Figure 1) to an image side (right hand side of Figure 1) along an optical axis (line depicted going through center of L1, first lens unit, and L2, second lens unit), comprising: a first lens which is a meniscus lens with refractive power (Figure 1, Table 1, lens with surface number 1, 2; [0068], first negative meniscus lens); a second lens which is a meniscus lens with refractive power (Figure 1, Table 1, lens with surface number 3, 4; [0068], second negative meniscus lens); a third lens with refractive power (Figure 1, Table 1, lens with surface number 5, 6; [0068], third negative lens), which includes a concave surface facing the object side (Table 1 teaches surface number 5 is concave); a fourth lens with positive refractive power (Figure 1, Table 1, lens with surface number 7, 8; [0068], fourth positive lens), which includes a convex surface facing the image side (Table 1 teaches surface number 8 is convex); a fifth lens with refractive power (Figure 1, Table 1, lens with surface number 12, 13; [0068], sixth positive lens); a sixth lens which is a biconvex lens with positive refractive power (Figure 1, Table 1, lens with surface number 16, 17; Table 1 teaches surface numbers 16 and 17 are convex; [0068], eighth positive lens); a seventh lens with refractive power (Figure 1, Table 1, lens with surface number 18, 19; [0068], ninth positive lens); an eighth lens with positive refractive power (Figure 1, Table 1, lens with surface number 21, 22; [0068], eleventh positive lens); and a ninth lens with positive refractive power (Figure 1, Table 1, lens with surface number 24, 25; [0068], thirteenth positive lens).

Regarding claim 15, Okumura ‘996 discloses the wide-angle lens assembly as claimed in claim 1, wherein the fifth lens is a biconvex lens with positive refractive power (Table 1 teaches surface numbers 12 and 13 are convex; [0068], sixth positive lens).

Allowable Subject Matter
Claim 20 is allowed.
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or suggest the limitations of claims 7 or 8, along with the structural limitations positively recited in claim 1, in manner that would be appropriate under 35 U.S.C. 102 or 103. Regarding claim 20, the prior art fails to teach wherein the lens assembly satisfies the following condition: 12.7<TTL/f<12.9; wherein TTL is an interval from an object side surface of the first lens to the image plane along the optical axis and f is an effective focal length of the wide-angle lens assembly, along with the structural limitations positively recited in claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872